Title: From Thomas Jefferson to John Beckley, 16 May 1804
From: Jefferson, Thomas
To: Beckley, John


          
            Washington May 16. 04.
          
          Th: Jefferson presents his friendly salutations to mr Beckley and incloses him a catalogue just recieved from mr Erving of some books shipped by him lately for the Congressional library, cost £68.2. sterling. mr Irving adds that there remains in his hand an unexpended balance of £63.1.1 sterl. Th:J. has recieved no account yet from mr Livingston of the balance remaining in his hands. perhaps it may be to be settled with mr Duane.
        